849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carolyn YUILLE, Plaintiff-Appellant,v.COMPAK, INC., Defendant-Appellee.
No. 87-2092.
United States Court of Appeals, Sixth Circuit.
June 21, 1988.

Before MILBURN, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq., and the Michigan Elliott-Larsen Act, Mich.Comp.Law Ann. Sec. 37.2101 et seq., for sex discrimination in employment.  Defendant ultimately moved for summary judgment.  The district court held a hearing on the motion and thereafter entered summary judgment for defendant.  This appeal followed.  On appeal plaintiff has filed a brief pro se and a motion for the appointment of appellate counsel.  Defendant has responded in opposition.


3
Upon consideration, we affirm for the reasons set forth in the district court's memorandum opinion filed October 13, 1987.


4
It is therefore ORDERED that the motion for counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.